DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 11/22/2021. Claims 1-37 are pending in the case. Claims 1, 12, and 23 are independent claims.

Response to Arguments
Applicant's amendments to claims 8, 19, and 30; and arguments regarding 35 U.S.C. § 112 rejections of claims 8, 19, and 30 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 11-14, 16, 22-25, 27, 33, and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over Esmaeilzadeh et al. (Esmaeilzadeh, Hadi, Adrian Sampson, Luis Ceze, and Doug Burger. "Neural acceleration for general-purpose approximate programs." In 2012 45th Annual IEEE/ACM International Symposium on Microarchitecture, pp. 449-460. IEEE, 2012, hereinafter Esmaeilzadeh) in view of Liang et al. (U.S. Pat. App. Pub. No. 2018/0114116, hereinafter Liang), Sekanina (Sekanina, Lukas. "Introduction to approximate computing: Embedded tutorial." In 2016 IEEE 19th International Symposium on Design and Diagnostics of Electronic Circuits & Systems (DDECS), pp. 1-6. IEEE, 2016 Apr 20, hereinafter Sekanina), and Kotanchek et al. (Kotanchek, Mark, Guido Smits, and Ekaterina Vladislavleva. "Trustable symbolic regression models: using ensembles, interval arithmetic and pareto fronts to develop robust and trust-aware models." In Genetic programming theory and practice V, pp. 201-220. Springer, Boston, MA, 2008, hereinafter Kotanchek).

As to independent claim 1, Esmaeilzadeh teaches:
A method for discovering and optimizing approximations, comprising (Section 2, paragraph 1, algorithmic transformation that converts regions of imperative code. Section 2, paragraph 1, the 
receiving an approximation candidate data structure, the approximation candidate data structure comprising a function identifier, a plurality of samples representative of a function associated with the function identifier, a global error… wherein each sample comprises an input value and a corresponding output value (Figure 1, annotated source code, input data, training inputs. Section 6.2, paragraph 1, for each candidate function. Section 4.1, paragraph 1, input–output pairs for the target code that reflect real program executions. Section 4.2, paragraph 1, backpropagation algorithm to train the neural network. Section 3.1, paragraph 4, programs must incorporate application-level tolerance of imprecision. This requires the programmer to ensure that imprecise results from candidate regions will not cause catastrophic failures. Section 3.1, paragraph 5, the efficacy of neural network approximation can be assessed empirically. The programmer should annotate all approximate code; the compiler can then assess the accuracy of a trained neural network in replacing each function and select only those functions for which neural networks are a good match. Figure 4);…
determining, using a trained machine learning model, a[n]…approximation data structure, wherein each approximation data structure comprises an approximation function, an approximation function error, and an approximation function performance metric, wherein the plurality of approximation data structures is determined based at least in part on the plurality of samples representative of the function associated with the function identifier, the global error…, and the architecture optimized fitness function (Figure 1, trained neural network. Section 2, paragraph 1, a neural network that approximates the behavior of candidate code. Section 6.2, paragraph 1, for each 
While Esmaeilzadeh does discuss using a backpropagation algorithm to train the neural network, selecting a network topology that balances between accuracy and efficiency (see Section 4.2, paragraphs 1 and 3), Esmaeilzadeh does not appear to expressly teach an architecture identifier; retrieving an architecture optimized fitness function based on the architecture identifier; plurality of approximation data structures; architecture optimized fitness function; assigning a rank position to each approximation data structure of the plurality of approximation data structures, wherein the rank position is determined based on an approximation affinity generated using the global error probability metric, the approximation function error, and the approximation function performance metric; arranging the plurality of approximation data structures according to the assigned rank positions to produce a prioritized approximation data structure list; and transmitting the prioritized approximation data structure list to a requesting computing device.
Liang teaches an architecture identifier (Paragraph 114, multiple blueprints with a wide variety of topologies); retrieving an architecture optimized fitness function based on the architecture identifier (Figure 9, fitness function 904. Paragraph 114, multiple blueprints with a wide variety of topologies); plurality of approximation data structures (Paragraph 48, plurality of neural networks of varying types. Figure 9, fitness function 904. Paragraph 114, multiple blueprints with a wide variety of topologies); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh to include the evolution techniques of Liang such that a neural network is evolved to an optimized structure to solve a provided problem (see Liang at paragraphs 6 and 8).
Esmaeilzadeh as modified by Liang does not appear to expressly teach a global error probability metric.
Sekanina teaches a global error probability metric (Section II.B, paragraph 6, Error probability. Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of 
Esmaeilzadeh as modified by Liang and Sekanina does not appear to expressly teach the trained machine learning model comprises a symbolic regression.
Kotanchek teaches the trained machine learning model comprises a symbolic regression (Page 215, last paragraph, develop symbolic regression models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang and Sekanina to include the symbolic regression modeling techniques of Kotanchek in order to increase accuracy without over-fitting (see Kotanchek at abstract).

As to dependent claim 2, Liang further teaches the architecture optimized fitness function comprises a consideration of one or more of approximation error, parallelism, power, and energy (Paragraph 74, fitness function, they improve, for example, the accuracy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh to include the evolution techniques of Liang such that a neural network is evolved to an optimized structure to solve a provided problem (see Liang at paragraphs 6 and 8).

As to dependent claim 3, Sekanina further teaches the trained machine learning model further comprises a genetic programming algorithm (Section IV.A, paragraph 5, evolutionary approximation methods, currently based on Cartesian genetic programing (CGP), transform the circuit approximation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang to include the approximation techniques of Sekanina such that error (the accuracy of computations) can be used as a design metric and traded for performance or power consumption (see Sekanina at section I, paragraph 4).

As to dependent claim 5, Esmaeilzadeh further teaches the trained machine learning model is trained using data samples from known inputs and corresponding outputs of mathematical and programmatic functions (Section 3.1, code regions. Section 4.1, paragraph 1, input–output pairs for the target code that reflect real program executions).

As to dependent claim 11, Esmaeilzadeh further teaches determining the plurality of approximation data structures comprising identifying, based on the plurality of samples, mathematical functions equivalent to the function within an error-performance metric acceptability threshold (Figure 1, training inputs. Section 4.1, paragraph 1, input–output pairs for the target code that reflect real program executions. Section 3.1, paragraph 4, ensure that imprecise results from candidate regions will not cause catastrophic failures. Section 3.1, paragraph 5, the compiler can then assess the accuracy of a trained neural network in replacing each function and select only those functions for which neural networks are a good match).

claim 12, Esmaeilzadeh teaches:
… receive an approximation candidate data structure, the approximation candidate data structure comprising a function identifier, a plurality of samples representative of a function associated with the function identifier, a global error… wherein each sample comprises an input value and a corresponding output value (Figure 1, annotated source code, input data, training inputs. Section 6.2, paragraph 1, for each candidate function. Section 4.1, paragraph 1, input–output pairs for the target code that reflect real program executions. Section 4.2, paragraph 1, backpropagation algorithm to train the neural network. Section 3.1, paragraph 4, programs must incorporate application-level tolerance of imprecision. This requires the programmer to ensure that imprecise results from candidate regions will not cause catastrophic failures. Section 3.1, paragraph 5, the efficacy of neural network approximation can be assessed empirically. The programmer should annotate all approximate code; the compiler can then assess the accuracy of a trained neural network in replacing each function and select only those functions for which neural networks are a good match. Figure 4);…
determine, using a trained machine learning model, a plurality of approximation data structures, wherein each approximation data structure comprises an approximation function, an approximation function error, and an approximation function performance metric, wherein the… approximation data structure is determined based at least in part on the plurality of samples representative of the function associated with the function identifier, the global error… (Figure 1, trained neural network. Section 2, paragraph 1, a neural network that 
While Esmaeilzadeh does discuss using a backpropagation algorithm to train the neural network, selecting a network topology that balances between accuracy and efficiency (see Section 4.2, paragraphs 1 and 3), Esmaeilzadeh does not appear to expressly teach a computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: an architecture identifier; retrieve an architecture optimized fitness function based on the architecture identifier; plurality of approximation data structures; architecture optimized fitness function; assign a rank position to each approximation data structure of the plurality of approximation data structures, wherein the rank position is determined based on an approximation affinity generated using the global error probability metric, the approximation function error, and the approximation function performance metric; arrange the plurality of approximation data structures according to the assigned rank positions to produce a prioritized approximation data structure list; and transmit the prioritized approximation data structure list to a requesting computing device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of 
Esmaeilzadeh as modified by Liang does not appear to expressly teach a global error probability metric.
Sekanina teaches a global error probability metric (Section II.B, paragraph 6, Error probability. Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang to include the approximation techniques of Sekanina such that error (the accuracy of computations) can be used as a design metric and traded for performance or power consumption (see Sekanina at section I, paragraph 4).
Esmaeilzadeh as modified by Liang and Sekanina does not appear to expressly teach the trained machine learning model comprises a symbolic regression.
Kotanchek teaches the trained machine learning model comprises a symbolic regression (Page 215, last paragraph, develop symbolic regression models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang and Sekanina to include the symbolic regression modeling techniques of Kotanchek in order to increase accuracy without over-fitting (see Kotanchek at abstract).

As to dependent claim 13, Liang further teaches the architecture optimized fitness function comprises a consideration of one or more of approximation error, parallelism, power, and energy (Paragraph 74, fitness function, they improve, for example, the accuracy).


As to dependent claim 14, Sekanina further teaches the trained machine learning model further comprises a genetic programming algorithm (Section IV.A, paragraph 5, evolutionary approximation methods, currently based on Cartesian genetic programing (CGP), transform the circuit approximation problem to a multi-objective search problem. Candidate approximations are generated from an exact solution using genetic operators).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang to include the approximation techniques of Sekanina such that error (the accuracy of computations) can be used as a design metric and traded for performance or power consumption (see Sekanina at section I, paragraph 4).

As to dependent claim 16, Esmaeilzadeh further teaches the trained machine learning model is trained use data samples from known inputs and corresponding outputs of mathematical and programmatic functions (Section 3.1, code regions. Section 4.1, paragraph 1, input–output pairs for the target code that reflect real program executions).

As to dependent claim 22, Esmaeilzadeh further teaches determining the plurality of approximation data structures comprising identify, based on the plurality of samples, mathematical functions equivalent to the function within an error-performance metric acceptability threshold (Figure 

As to independent claim 23, Esmaeilzadeh teaches:
… receive an approximation candidate data structure, the approximation candidate data structure comprising a function identifier, a plurality of samples representative of a function associated with the function identifier, a global error… wherein each sample comprises an input value and a corresponding output value (Figure 1, annotated source code, input data, training inputs. Section 6.2, paragraph 1, for each candidate function. Section 4.1, paragraph 1, input–output pairs for the target code that reflect real program executions. Section 4.2, paragraph 1, backpropagation algorithm to train the neural network. Section 3.1, paragraph 4, programs must incorporate application-level tolerance of imprecision. This requires the programmer to ensure that imprecise results from candidate regions will not cause catastrophic failures. Section 3.1, paragraph 5, the efficacy of neural network approximation can be assessed empirically. The programmer should annotate all approximate code; the compiler can then assess the accuracy of a trained neural network in replacing each function and select only those functions for which neural networks are a good match. Figure 4);…
determine, using a trained machine learning model, a[n]… approximation data structure, wherein each approximation data structure comprises an approximation function, an approximation function error, and an approximation function performance 
Esmaeilzadeh does not appear to expressly teach a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: an architecture identifier; retrieve an architecture optimized fitness function based on the architecture identifier; plurality of approximation data structures; the architecture optimized fitness function; assign a rank position to each approximation data structure of the plurality of approximation data structures, wherein the rank position is determined based on an approximation affinity generated using the global error probability metric, the approximation function error, and the approximation function performance metric; arrange the plurality of approximation data structures according to the assigned rank positions to produce a prioritized approximation data structure list; and transmit the prioritized approximation data structure list to a requesting computing device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of 
Esmaeilzadeh as modified by Liang does not appear to expressly teach a global error probability metric.
Sekanina teaches a global error probability metric (Section II.B, paragraph 6, Error probability. Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang to include the approximation techniques of Sekanina such that error (the accuracy of computations) can be used as a design metric and traded for performance or power consumption (see Sekanina at section I, paragraph 4).
Esmaeilzadeh as modified by Liang and Sekanina does not appear to expressly teach the trained machine learning model comprises a symbolic regression.
Kotanchek teaches the trained machine learning model comprises a symbolic regression (Page 215, last paragraph, develop symbolic regression models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang and Sekanina to include the symbolic regression modeling techniques of Kotanchek in order to increase accuracy without over-fitting (see Kotanchek at abstract).

As to dependent claim 24, Liang further teaches the architecture optimized fitness function comprises a consideration of one or more of approximation error, parallelism, power, and energy (Paragraph 74, fitness function, they improve, for example, the accuracy).


As to dependent claim 25, Sekanina further teaches the trained machine learning model further comprises a genetic programming algorithm (Section IV.A, paragraph 5, evolutionary approximation methods, currently based on Cartesian genetic programing (CGP), transform the circuit approximation problem to a multi-objective search problem. Candidate approximations are generated from an exact solution using genetic operators).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang to include the approximation techniques of Sekanina such that error (the accuracy of computations) can be used as a design metric and traded for performance or power consumption (see Sekanina at section I, paragraph 4).

As to dependent claim 27, Esmaeilzadeh further teaches the trained machine learning model is trained use data samples from known inputs and corresponding outputs of mathematical and programmatic functions (Section 3.1, code regions. Section 4.1, paragraph 1, input–output pairs for the target code that reflect real program executions).

As to dependent claim 33, Esmaeilzadeh further teaches determining the plurality of approximation data structures comprising identify, based on the plurality of samples, mathematical functions equivalent to the function within an error-performance metric acceptability threshold (Figure 

As to dependent claim 34, Liang further teaches an FPGA is utilized for increased speed of performing the deterministic symbolic regression heuristics (Figure 14, Deep Learning Processors (GPU, FPGA) 1430).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh to include the evolution techniques of Liang such that a neural network is evolved to an optimized structure to solve a provided problem (see Liang at paragraphs 6 and 8).

Claims 4, 15, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Esmaeilzadeh in view of Liang, Sekanina, Kotanchek, and McAfee et al. (McAfee, Lawrence, and Kunle Olukotun. "EMEURO: A framework for generating multi-purpose accelerators via deep learning." In 2015 IEEE/ACM International Symposium on Code Generation and Optimization (CGO), pp. 125-135. IEEE, 2015, hereinafter McAfee).

As to dependent claim 4, the rejection of claim 3 is incorporated.
Esmaeilzadeh as modified by Liang, Sekanina, and Kotanchek does not appear to expressly teach composing a plurality of computational units into a pipelined tree structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang, Sekanina, and Kotanchek to include the approximation techniques of McAfee in order to trade-off performance and accuracy for a given application (see McAfee at Section 1, paragraph 2).

As to dependent claim 15, the rejection of claim 14 is incorporated.
Esmaeilzadeh as modified by Liang, Sekanina, and Kotanchek does not appear to expressly teach compose a plurality of computational units into a pipelined tree structure.
McAfee teaches compose a plurality of computational units into a pipelined tree structure (Section 4.2, paragraph 1, uses the application’s subroutine tree and performs a bottom-up, greedy append-and-prune approach to discovering the most desirable task graphs. Figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang, Sekanina, and Kotanchek to include the approximation techniques of McAfee in order to trade-off performance and accuracy for a given application (see McAfee at Section 1, paragraph 2).

As to dependent claim 26, the rejection of claim 25 is incorporated.
Esmaeilzadeh as modified by Liang, Sekanina, and Kotanchek does not appear to expressly teach compose a plurality of computational units into a pipelined tree structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the general-purpose approximation techniques of Esmaeilzadeh as modified by Liang, Sekanina, and Kotanchek to include the approximation techniques of McAfee in order to trade-off performance and accuracy for a given application (see McAfee at Section 1, paragraph 2).

Allowable Subject Matter
Claim 6-10, 17-21, and 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Esmaeilzadeh teaches training and using neural networks to mimic a region of imperative code. The neural network is then executed in place of the imperative code at runtime using a neural processing unit (NPU) to approximate the code region being replaced. Execution using the NPUs provides acceleration and energy savings with minimal loss of accuracy. The claimed invention, as recited in dependent claims 6, 17, and 28 requires an analysis of architecture dependent instructions that identifies critical functions for approximation optimization at the instruction set architecture (ISA) level. Additionally, both local-error probability distributions and global-error probability distributions are analyzed iteratively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123